Judgments reversed, with costs, and new trial ordered in Municipal Court. The order herein to be settled by and before Mr. Justice Hash on two days’ notice. Held, that the plaintiff having/ in good faith and without knowledge of any mistake, furnished material and caused his employees to put a roof on defendant’s barn in a manner satisfactory to and as directed by defendant, it is immaterial that the defendant did not know that such material was furnished by the plaintiff instead of another, and that his employees did the work. Having received the benefits resulting from the furnishing of the labor and materials, the defendant cannot avoid liability by asserting that he did not know the identity of the person who furnished and performed the same, and so, even although he had contracted with another party to do the same work and believed it was in fact being done by such other party. All concurred.